PRESS RELEASE FOR IMMEDIATE RELEASE For More Information Contact Thomas K. Sterner (410) 539-1313 Fraternity Community Bancorp, Inc. FRATERNITY COMMUNITY BANCORP, INC. TO INITIATE STOCK REPURCHASE PROGRAM May 24, 2012, Baltimore, Maryland — Fraternity Community Bancorp, Inc., (the Company) (OTCBB: FRTR), the holding company for Fraternity Federal Savings and Loan Association, announced today that it has received a letter of non-objection from the Federal Reserve Bank of Richmond to repurchase up to 10%, or up to 158,700 shares, of the Company’s outstanding stock. Repurchases will be conducted through open market purchases, which may include purchases under a trading plan adopted pursuant to Securities and Exchange Commission Rule 10b5-1, or through privately negotiated transactions.Repurchases will be made from time to time depending on market conditions and other factors. There is no guarantee as to the exact number of shares to be repurchased by the Company. Fraternity Federal Savings and Loan Association, founded in 1913, is a community-oriented financial institution, dedicated to serving the financial service needs of customers and businesses within its market area, which consists of Baltimore City and Baltimore, Carroll and Howard Counties in Maryland. This press release contains statements that are forward looking, as that term is defined by the Private Securities Litigation Reform Act of 1995 or the Securities and Exchange Commission in its rules, regulations and releases.The Company intends that such forward-looking statements be subject to the safe harbors created thereby.All forward-looking statements are based on current expectations regarding important risk factors, including but not limited to real estate values, market conditions, the impact of interest rates on financing, local and national economic factors and the matters described in “Item 1A. Risk Factors” in the Company’s Annual Report on Form 10-K for the year ended December 31, 2010.Accordingly, actual results may differ from those expressed in the forward-looking statements.
